Citation Nr: 1819249	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II (DM) prior to March 12, 2016, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin III, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in March 2014, July 2016 and March 2017.  In March 2014, the Board remanded the issue of an initial rating in excess of 10 percent for DM to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the current severity of the Veteran's service-connected DM.

In July 2016, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for the Veteran's service-connected DM.

In July 2016, the Veteran filed a motion for reconsideration of the July 2016 Board Decision.  See 38 C.F.R. §§ 20.1000, 20.1001 (2017).  In October 2016, a Deputy Vice Chairman of the Board granted the motion for reconsideration.  Accordingly, in March 2017 the appeal was before an expanded panel of the Board, which reconsidered the issue of an initial rating in excess of 10 percent for the Veteran's service-connected DM.  In March 2017, the Board remanded the issue to the AOJ for a new examination to determine the current severity of the Veteran's DM.

The Board notes, that generally, the Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim, subject to the exception in reconsideration of a decision.  See 38 C.F.R. §§ 19.11(c), 20.707 (2017).  As such, the Veterans Law Judge who took testimony at the November 2011 Board hearing did not serve on the March 2017 panel.  See 38 C.F.R. § 19.11(c) (a reconsideration panel may not include any Veterans Law Judge who participated in the decision that is being reconsidered).

In November 2017, the Appeals Management Center (AMC) increased the Veteran's rating to 20 percent for DM effective March 12, 2016.  Because the increase in evaluation of the Veteran's DM does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

There are other issues which are not before the Board.  In a November 2017 supplemental statement of the case (SSOC) the RO improperly included the following issues: (1) entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, prior to May 17, 2017, and in excess of 40 percent thereafter; (2) entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, prior to May 17, 2017, and in excess of 40 percent thereafter; and (3) entitlement to service connection for diabetic retinopathy.  The Board notes that the RO did not previously issue a statement of the case in regards to these issues.  The November 2017 SSOC addressing those issues is insufficient.  See 38 C.F.R. § 19.31(a)("In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case.").  Without a statement of the case and a substantive appeal, the Board has no discretion, and the claims must be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b); see also Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1. Prior to March 12, 2016, the Veteran's DM did not require insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.

2. From March 12, 2016, the Veteran's DM has required restricted diet and an oral hypoglycemic agent; regulation of activities due to diabetes mellitus has not been demonstrated.


CONCLUSIONS OF LAW

1. Prior to March 12, 2016, the criteria for a 20 percent disability rating for DM have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2. From March 12, 2016, the criteria for a disability rating in excess of 20 percent for DM have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.  By correspondence dated in January 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in February 2010, March 2015 and May 2017.  VA obtained an addendum opinion in September 2017.  The examinations and the addendum are adequate for purposes of this decision.  Additional examination is not needed.

In November 2011, VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 496-497 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Further, although the presiding VLJ is not participating in this reconsideration decision, the transcript of that hearing is of record.

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Analysis

The Veteran seeks an initial rating in excess of 10 percent for his service connected DM prior to March 12, 2016 and in excess of 20 percent thereafter.  At a November 2011 Board hearing, the Veteran testified that he was on a restricted diet, and denied taking any kind of diabetic medication.  He testified that the last time his diabetes was checked was approximately two years prior.  He also testified that he had been having problems with his prior VA treatment provider, and as a result he was assigned a new VA treatment provider.  The new treatment provider worked with the Veteran and discussed with the Veteran care and treatment of his diabetic condition; however, the treatment provider had not prescribed the Veteran any oral or insulin injections to treat his diabetic condition.

L.H., a registered nurse, testified during the November 2011 Board hearing, and submitted a statement in November 2011, which summarized her testimony.  L.H. testified that during an interview, the Veteran reported that he had not been evaluated for diabetes in a while, and he did not have any blood work to confirm or deny worsening of his condition.  L.H. noted that the Veteran had some cognitive deficits, which affected the way he comprehended the significance of routine medical care and follow-up.  L.H. noted that the Veteran's diet was restricted and his activity was also restricted due to poor mobility.  The Veteran reported that his blood sugar ranged from 140 to 160s.

In July 2016, the Veteran stated that he was prescribed an oral hypoglycemic agent to treat his diabetic condition in January 2016.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for DM with an evaluation of 10 percent was granted in a May 2010 rating decision effective January 19, 2010.  The Veteran filed a notice of disagreement of the percentage assigned in September 2010.  A rating decision issued in November 2017 increased the disability rating to 20 percent effective March 12, 2016.

The Veteran is currently assigned a 10 percent rating for his service-connected  DM, prior to March 12, 2016, and a 20 percent rating thereafter, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, a 10 percent evaluation is assignable where diabetes mellitus is manageable by restricted diet.  A 20 percent rating is assignable for diabetes mellitus requiring insulin and restricted diet or, oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.

A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id. "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id; see also 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Medical evidence is required to show that strenuous occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  The rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); see also Middleton v. Shinseki, 727 F.3d 1172, 1178 (2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).

A 60 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.

A 100 percent rating is assignable for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

Note (1) following Diagnostic Code 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a rating in excess of 10 percent prior to March 12, 2016.  The Board also finds that the evidence in this case does not warrant a rating in excess of 20 percent thereafter.

Post service treatment records reflect a diagnosis of diabetes mellitus, type II from December 2009.

December 2009 private treatment records reflect that the Veteran had been hospitalized for a stroke.  Medical tests revealed that the Veteran had fasting blood sugars greater than 126 on several occasions as well as random blood sugars over 200.  The Veteran was started on an oral hypoglycemic agent and was placed on a restricted diet.  The Veteran's discharge instructions indicated that the Veteran should continue to take the oral hypoglycemic agent daily.

A January 2010 VA treatment record reflects that although the Veteran had been prescribed an oral hypoglycemic agent to treat his diabetes by a non-VA provider, the Veteran reported that he did not recall ever taking the oral medication.

The Veteran was afforded a VA examination in February 2010, which reflected a diagnosis of diabetes mellitus, type II from December 2009.  The Veteran reported that he was hospitalized in December 2009 after suffering a stroke.  At that time, it was noted that the Veteran's sugar was elevated, and he was given insulin injections.  The Veteran reported that upon discharge he never received medication for DM.  The Veteran also denied a history of diabetic episodes including ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran's diabetes mellitus was stable, and was controlled by diet alone.

A February 2010 VA primary care metabolic nursing note revealed that the Veteran's glucose was 136 mg/dl and his A1C was 6 percent.  The treatment provider indicated that an oral hypoglycemic agent would be ordered for the Veteran, and that the Veteran was on a restricted diet.

A February 2012 VA treatment record revealed that the Veteran's A1C was 6.4 percent.  The treatment provider noted that it was higher than previously recorded.  The treatment provider recommended that the Veteran should continue to monitor his blood sugar and diet, and should exercise as tolerated.  The treatment provider noted that no medication would be started at that time; however, if the Veteran saw a continual elevation in blood sugar, he was directed to call the clinic.

A February 2013 VA treatment record reflects that the Veteran reported his blood sugar readings averaged between 140 and 160s, and that he always checked his blood sugar when fasting.  The treatment provider noted the Veteran might need to consider the addition of medication for control.  The treatment provider also encouraged the Veteran to watch his diet, and exercise as tolerated.

May 2014 VA treatment records reveal that the Veteran's glucose level was 129 mg/dl and the Veteran's A1C was 6.5 percent.  The treatment provider considered addition of an oral hypoglycemic agent to treat the Veteran's diabetic condition as the Veteran was unable to control his condition with diet.

A January 2015 VA treatment record reveals that the Veteran's glucose level was 141 mg/dl.

The Veteran was afforded a VA examination in March 2015, which reflected that the Veteran's diabetic condition was managed by restricted diet; and the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The examiner noted that the Veteran had visited his diabetic care provider for episodes of ketoacidosis and hypoglycemic less than two times per month, and the Veteran had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  There was no indication that the Veteran required insulin or an oral hypoglycemic agent to treat his diabetic condition.

A March 2016 VA treatment record reflects that the Veteran was started on an oral medication to treat his diabetic condition.  The Veteran's glucose level was 282 mg/dl.

The Veteran was afforded a VA examination in May 2017, which reflected that the Veteran's diabetic condition was being treated with an oral hypoglycemic agent.  The Veteran did not require regulation of activities as part of medical management of his diabetic condition.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month, and the Veteran had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.

The examiner opined in a May 2017 addendum opinion that the Veteran required an oral hypoglycemic agent to treat his diabetic condition.  The examiner noted that the Veteran had elevated blood sugar levels during hospitalization in December 2009 for an acute stroke event.  The Veteran was discharged with a diagnosis of diabetes mellitus, type II and was prescribed an oral hypoglycemic agent, which the Veteran apparently did not take.  The Veteran had stated that his borderline diabetes had been managed with diet, and he was not taking any medications.  The examiner noted that no medication had been prescribed since the Veteran had been hospitalized in December 2009 or when the Veteran had met the criteria of having two A1C's 6.5 percent or greater on two separate occasions.  The examiner further noted that there were no findings in the medical records available for examiner's review that the Veteran met the criteria in 2009 and was incorrectly diagnosed.

VA obtained an addendum opinion in September 2017.  The examiner noted that the Veteran had been hospitalized in 2009 for a stroke and diagnosed with borderline diabetes.  The Veteran met the criteria of two fasting blood sugars 126 mg/do or greater on two occasions:  in May 2014, his glucose level was 129 mg/dl and in January 2015, his glucose level was 143 mg/dl.  The examiner noted that the Veteran's diabetic condition was controlled with diet and exercise until March 2016.  In March 2016 during an emergency room visit, it was revealed that the Veteran was very symptomatic of hyperglycemia and his glucose level was 282 mg/dl.

Based on the evidence as outlined above, the Board finds that prior to March 12, 2016, the symptoms of the Veteran's DM have not met the criteria for a rating in excess of 10 percent.  A 20 percent rating is assignable for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Prior to March 12, 2016, the evidence of record does not indicate that the Veteran's DM required insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.

Prior to March 12, 2016, symptoms of the Veteran's service-connected DM have been controlled with diet and exercise; and insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet were not required to control the Veteran's DM.  

The Board has considered the Veteran's statements with regard to his disability.  Although, private treatment records indicate that the Veteran was initially prescribed medication to treat an acute episode relating to his DM in December 2009 while hospitalized for a stroke, after he was discharged from the hospital the Veteran repeatedly reported that he did not take medication to treat his DM.  The Board notes that over the course of several years prior to March 2016, there was clearly some contemplation by providers as to whether to prescribe the Veteran medication in February 2010, February 2013, and May 2014 treatment records.  However, in November 2011 the Veteran testified that he did not take medication to treat his DM.  In addition, these VA examination reports and VA outpatient medical records do not indicate that the Veteran took prescribed medication to treat his DM after his initial diagnosis of DM in December 2009 and prior to March 12, 2016.  He apparently was able to control his DM even if not optimally with diet and exercise during this period.  

The February 2010, March 2015 and May 2017 examinations, and the September 2017 addendum opinion establish that prior to March 12, 2016, the Veteran's diabetic condition was controlled with diet and exercise.  There is no contrary medical opinion of record.  A 20 percent disability evaluation for DM is not warranted prior to March 12, 2016, because it is not shown that the Veteran's DM required insulin and a restricted diet, or a hypoglycemic agent and a restricted diet.

Further, the Board finds that the symptoms associated with the Veteran's DM do not meet the criteria for a 40 percent rating at any period of this appeal.  A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities" must be shown by medical evidence.  The VA examination reports and VA outpatient medical records of record do not provide any notations or findings indicating that the Veteran has been instructed to restrict his activities by avoiding strenuous occupational and recreational activities due to diabetes mellitus.  VA medical records reflect that the Veteran was regularly advised to engage in exercise as tolerated.  The preponderance of the evidence is against a finding that the Veteran has medical evidence showing regulation of activities as defined in Diagnostic Code 7913.  See Camacho, supra; 38 C.F.R. § 4.120, Diagnostic Code 7913.  A 40 percent disability evaluation for DM is not warranted because regulation of activities is not shown.








							(Continued on the next page)

ORDER

Entitlement to a rating in excess of 10 percent prior to March 12, 2016, for DM is denied.

Entitlement to a rating in excess of 20 percent from March 12, 2016, for DM is denied.



____________________________________________
S. L. KENNEDY
Veterans Law Judge
Board of Veterans' Appeals



____________________________
P. M. DILORENZO
Veterans Law Judge
Board of Veterans' Appeals
____________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


